 
Exhibit 10.1
November 4, 2010
 
 
Dear Kevan:


This letter sets forth the amendments to the terms of your employment that were
set forth in your offer letter from the Company, dated April 20, 2010, and
signed by you on April 20, 2010 (the “Offer Letter”).  Capitalized terms not
otherwise defined herein shall have the meanings specified in the Offer Letter.


The first sentence of the second paragraph of the Offer Letter shall be deleted
and replaced with the following sentence:


“If you are terminated for reasons other than cause during a time period other
than a “Change of Control Period,” as that term is defined below, then you will
receive a severance payment equivalent to six (6) weeks of base salary and you
will continue to receive your medical and dental benefits coverage for six (6)
weeks following the date of your termination, subject to your timely payment of
your portion of the premiums, contributions and other payments required under
the terms of such plans as they are in effect from time to time.


The fourth paragraph of the Offer Letter shall be deleted and replaced with the
following:


“You are eligible to receive bonus compensation each year under a plan to be
determined by the Company in its sole discretion which shall be established each
year on or before February 14.  For the 2010 performance year ending on December
31, 2010, your bonus payment will be an amount equal to 10% of the amount of the
Company’s Free Cash Flow, for the fourth quarter of 2010, up to a maximum bonus
payment of $30,000, less applicable withholdings and deductions, provided you
remain an employee in good standing with Company as of the date bonus payments
are made by the Company.  For purposes of this letter, “free cash flow” is
defined as the Company’s net income plus depreciation and amortization, less the
Company’s capital expenses, and shall exclude bonuses payable to the CFO and CEO
of Clark Holdings.   Any bonus payments shall be made as soon as practical
following the end of the bonus period, but in no event later than 45 days
following the end of such period”


The following paragraph should be added to the Offer Letter after the second
paragraph of the Offer Letter:
 

--------------------------------------------------------------------------------


 
“If you are terminated by the Company for reasons other than “cause” during a
“Change of Control Period,” or if the acquiring, merged, or consolidated entity
(a “Surviving Entity”) following such “change of control” does not secure an
executed employment agreement with you, then you will receive “Change of Control
Severance” equivalent to nine months of your base salary and nine months of
medical and dental benefits coverage consistent with your current coverage. This
Offer Letter, as amended, may not be assigned without your written consent and
for purposes of determining whether Change of Control Severance is due, would
not be considered an executed employment agreement with any Surviving Entity.
Change of Control Severance shall be paid in a lump-sum at closing of the Change
of Control transaction, however any Change of Control Severance due before
closing may be paid over time in accordance with the Company’s payroll practices
and policies.  The Change of Control Severance will be conditional upon your
first executing and not revoking a valid reciprocal waiver and release of all
claims.  “Change of Control Period” shall mean the time period commencing on the
date the Company enters into a binding written purchase agreement to effectuate
a “change of control” (as opposed to a letter of intent) and ending on the date
such “change of control” occurs.  The terms of this paragraph shall survive any
“change of control” event until all amounts due you under this agreement are
paid in full.”


The first sentence of the sixth paragraph of the Offer Letter shall be deleted
and replaced with the following:
“Subject to the approval of the Company’s Compensation Committee, the Company
will grant you one restricted stock unit (“RSU”) for each share of the Company’s
common stock you purchase before December 31, 2010, up to a maximum of 100,000
shares of the Company’s common stock.”


The following sentence should be added to the eighth paragraph of the Offer
Letter:
“You are eligible for four (4) weeks of paid vacation each year.”


All other provisions of the Offer Letter Agreement shall continue to apply.


Sincerely,
CLARK HOLDINGS INC.


/s/ Gregory E. Burns


[Gregory E. Burns]
[President & CEO]




I agree to the amended terms of employment set forth above
 
 
/s/ Kevan D. Bloomgren                
11/4/2010    
Signature
Date




--------------------------------------------------------------------------------


 